                                   UNITED STATES DISTRICT COURT
 1
                                 EASTERN DISTRICT OF CALIFORNIA
 2
                                                 FRESNO DIVISION
 3

 4
     CENTER FOR BIOLOGICAL DIVERSITY;                    CASE NO. 1:20-cv-00706-DAD-EPG
 5   RESTORE THE DELTA; and PLANNING
     AND CONSERVATION LEAGUE,                            [PROPOSED] ORDER GRANTING
 6                                                       FEDERAL DEFENDANTS’
                                   Plaintiffs,           MOTION TO CONSOLIDATE
 7
     v.
 8
     UNITED STATES BUREAU OF
 9   RECLAMATION, et al.,
10                                 Defendants.
11

12          The matter is before the court on Federal Defendants’ Motion to Consolidate this case with
13
     two other closely-related cases: North Coast Rivers Alliance v. United States Department of the
14
     Interior, No. 1:16-cv-00307-DAD-SKO and Hoopa Valley Tribe v. United States Bureau of
15
     Reclamation, 1:20-cv-01814−DAD-EPG. This Court possesses broad discretion under Federal Rule
16

17 of Civil Procedure 42(a) to consolidate cases. See Pierce v. County of Orange, 526 F.3d 1190, 1203

18 (9th Cir. 2008). Here, the three cases involve common parties and common issues of fact and law.

19 Further, the benefits of consolidation outweigh any concerns of “inconvenience, delay, confusion, or

20 prejudice that may result.” See Hanks v. Briad Rest. Grp., LLC, No. 214CV00786GMNPAL, 2017

21
     WL 1650024, at *1 (D. Nev. May 1, 2017). The three cases are essentially at the same stage of
22
     litigation and consolidation will help avoid duplicative efforts by the Court and the attorneys. See
23
     Turney v. Atencio, No. 1:18-CV-00001-BLW, 2019 WL 254238, at *1 (D. Idaho Jan. 17, 2019)
24

25 (citing 9 Wright & Miller, Federal Practice and Procedure § 2383 (2006)); Rollolazo v. BMW of N.

26 Am., LLC, No. CV1600966BROSSX, 2016 WL 9173465, at *3 (C.D. Cal. Sept. 15, 2016).

27

28
         Accordingly, it is hereby ORDERED that Federal Defendants’ motion to consolidate is
 1
     GRANTED.
 2

 3       Dated:_________________                   ______________________________
                                                   DALE A. DROZD
 4                                                 UNITED STATES DISTRICT JUDGE

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
